Citation Nr: 1544769	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  07-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a spinal cord infarction, claimed as a cerebral vascular accident (CVA), to include as secondary to service-connected coronary artery disease (CAD) or herbicide exposure.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) prior to May 14, 2012.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of housebound status.

4.  Entitlement to an increased initial rating for diabetes mellitus. 

5.  Entitlement to an initial compensable rating for bilateral hearing loss. 

6.  Entitlement to an increased initial rating for tinnitus.

7.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD).
8.  Entitlement to an increased initial rating for CAD.

9.  Entitlement to an increased initial rating for peripheral neuropathy of the bilateral upper extremities.

10.  Entitlement to an increased initial rating for peripheral neuropathy of the bilateral lower extremities. 

11.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or herbicide exposure. 

12.  Entitlement to service connection for impotence, to include as secondary to service-connected diabetes mellitus. 

13.  Entitlement to service connection for dyslipidemia, to include as secondary to service-connected diabetes mellitus or herbicide exposure. 

14.  Entitlement to service connection for peripheral vascular disease (PVD), to include as secondary to service-connected diabetes mellitus or herbicide exposure. 

15.  Entitlement to service connection for nephropathy/renal failure, to include as secondary to service-connected diabetes mellitus or herbicide exposure. 

16.  Entitlement to automotive and adaptive equipment.

17.  Entitlement to an effective date earlier than May 29, 2009 for the award of service connection for peripheral neuropathy of the bilateral upper extremities.

18.  Whether the March 24, 2003 rating decision contains clear and unmistakable error (CUE) in the denial of service connection for PTSD.   

19.  Whether an October 30, 2012 substantive appeal was timely filed. 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in September 2015.  A transcript of the hearing is of record.

A substantive appeal was not received in response to the February 2010 SOC addressing the claim for entitlement to TDIU prior to May 14, 2012 and the appeal has not been formally perfected.  However, the claim was certified to the Board by the agency of original jurisdiction (AOJ) in August 2015 and was addressed by the Veteran at the September 2015 videoconference hearing.  The Board therefore finds that VA has waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claim for entitlement TDIU prior to May 14, 2012 is properly before the Board.  
The issues of entitlement to TDIU prior to May 14, 2012 and entitlement to SMC based on based on the need for regular aid and attendance or on account of housebound status are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's spinal cord infarction was incurred due to service-connected CAD and a cardioembolic event. 

2.  In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to increased ratings for diabetes mellitus, hearing loss, tinnitus, PTSD, CAD, peripheral neuropathy of the bilateral upper and lower extremities, entitlement to service connection for hypertension, impotence, dyslipidemia, PVD, nephropathy/renal disease, as well as entitlement to automotive and adaptive equipment, an earlier effective date for the award of service connection for peripheral neuropathy of the bilateral upper extremities, CUE in the March 24, 2003 rating decision denying service connection for PTSD, and the timeliness of the October 30, 2012 substantive appeal is requested.


CONCLUSIONS OF LAW

1.  Spinal cord infarction is the result of service-connected CAD.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for withdrawal of the claim for entitlement to an increased initial rating for diabetes mellitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the claims for entitlement to an initial compensable rating for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the claim for entitlement to an increased initial rating for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the claim for entitlement to an increased initial rating for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of the claim for entitlement to an increased initial rating for CAD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

7.  The criteria for withdrawal of the claim for entitlement to an increased initial rating for peripheral neuropathy of the bilateral upper extremities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

8.  The criteria for withdrawal of the claim for entitlement to an increased initial rating for peripheral neuropathy of the bilateral lower extremities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 

9.  The criteria for withdrawal of the claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or herbicide exposure, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 

10.  The criteria for withdrawal of the claim for entitlement to service connection for impotence, to include as secondary to service-connected diabetes mellitus, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 

11.  The criteria for withdrawal of the claim for entitlement to service connection for dyslipidemia, to include as secondary to service-connected diabetes mellitus or herbicide exposure, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 

12.  The criteria for withdrawal of the claim for entitlement to service connection for peripheral vascular disease (PVD), to include as secondary to service-connected diabetes mellitus or herbicide exposure, are met  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

13.  The criteria for withdrawal of the claim for entitlement to service connection for nephropathy/renal failure, to include as secondary to service-connected diabetes mellitus or herbicide exposure, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

14.  The criteria for withdrawal of the claim for entitlement to automotive and adaptive equipment are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

15.  The criteria for withdrawal of the claim for entitlement to an effective date earlier than May 29, 2009 for the award of service connection for peripheral neuropathy of the bilateral upper extremities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

16.  The criteria for withdrawal of the claim for whether the March 24, 2003 rating decision contains clear and unmistakable error (CUE) in the denial of service connection for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.   

17.  The criteria for withdrawal of the claim for whether an October 30, 2012 substantive appeal was timely filed are met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran contends that service connection is warranted for a spinal cord infarction as it was incurred secondary to service-connected CAD.  The evidence clearly establishes a current disability-private treatment document the Veteran's hospitalization in June 2002 for an anterior spinal cord infarction with acute onset paraplegia.  The Veteran has continued to receive VA and private treatment for residuals of the infarction throughout the claims period, to include sensory loss of the lower extremities and urinary and fecal incontinence.  A current disability is therefore demonstrated.

The Board also finds that the weight of the evidence establishes that the Veteran's spinal infarction was caused by service-connected CAD.  In support of the claim are two private medical opinions concluding that a cardiac event related to service-connected CAD damaged the Veteran's left heart ventricle causing coronary insufficiency and a blood clot that traveled to the Veteran's spinal cord.  A VA neurologist at the Oklahoma City VA Medical Center (VAMC) Spinal Cord Injury (SCI) unit also determined in October 2002 that the Veteran's spinal cord infarct was most likely cardioembolic in origin.  The Board finds that these medical opinions outweigh the opinion of the May 2012 VA examiner who attributed the Veteran's spinal infarction to PVD.  As pointed out by the private physician who issued the September 2015 opinion, the Veteran has never been diagnosed with PVD.  Thus, the weight of the competent medical evidence establishes that the Veteran's spinal infarction was incurred secondary to service-connected CAD and the claim is granted.  

The Board also finds that VA has substantially satisfied its duties to notify and assist the Veteran with his claim.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the September 2015 videoconference hearing, the appellant withdrew the appeal for entitlement to increased ratings for diabetes mellitus, hearing loss, tinnitus, PTSD, CAD, peripheral neuropathy of the bilateral upper and lower extremities, entitlement to service connection for hypertension, impotence, dyslipidemia, PVD, nephropathy/renal disease, as well as entitlement to automotive and adaptive equipment, an earlier effective date for the award of service connection for peripheral neuropathy of the bilateral upper extremities, CUE in the March 24, 2003 rating decision denying service connection for PTSD, and the timeliness of the October 30, 2012 substantive appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these claims and they are dismissed.


ORDER

Entitlement to service connection for a spinal cord infarction, claimed as a CVA as secondary to service-connected CAD is granted.

Entitlement to an increased initial rating for diabetes mellitus is dismissed. 

Entitlement to an initial compensable rating for bilateral hearing loss is dismissed. 

Entitlement to an increased initial rating for tinnitus is dismissed.

Entitlement to an increased initial rating for PTSD is dismissed.

Entitlement to an increased initial rating for CAD is dismissed.

Entitlement to an increased initial rating for peripheral neuropathy of the bilateral upper extremities is dismissed.

Entitlement to an increased initial rating for peripheral neuropathy of the bilateral lower extremities is dismissed. 

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or herbicide exposure, is dismissed. 

Entitlement to service connection for impotence, to include as secondary to service-connected diabetes mellitus, is dismissed. 

Entitlement to service connection for dyslipidemia, to include as secondary to service-connected diabetes mellitus or herbicide exposure, is dismissed. 

Entitlement to service connection for PVD, to include as secondary to service-connected diabetes mellitus or herbicide exposure, is dismissed. 

Entitlement to service connection for nephropathy/renal failure, to include as secondary to service-connected diabetes mellitus or herbicide exposure, is dismissed. 

Entitlement to automotive and adaptive equipment is dismissed.

The claim for entitlement to an effective date earlier than May 29, 2009 for the award of service connection for peripheral neuropathy of the bilateral upper extremities is dismissed.

The claim for whether the March 24, 2003 rating decision contains clear and unmistakable error (CUE) in the denial of service connection for PTSD is dismissed.   

The claim for whether an October 30, 2012 substantive appeal was timely filed is dismissed. 


REMAND

As discussed above, the Veteran is now in receipt of service connection for a spinal cord infarction.  The Board finds that the claims for TDIU for the period prior to May 14, 2012 and entitlement to SMC based on aid and attendance or on account of housebound status  should be remanded to the AOJ for readjudication following implementation of the Board's current decision and the assignment of a disability rating and effective date for the newly service-connected condition and any associated residuals.  The record clearly establishes that the Veteran's spinal cord infarction has caused loss of sensation and weakness in his lower extremities, as well as urinary and bowel incontinence.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims for entitlement to TDIU for the period prior to May 14, 2012 and entitlement to SMC based on the need for aid and attendance or on account of housebound status following implementation of the Board's current decision and the assignment of a disability rating and effective date for the award of service connection for a spinal cord infarction and any associated residuals.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


